Citation Nr: 1537160	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  08-18 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent before June 24, 2014, and an initial rating in excess of 70 percent from June 24, 2014, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1967 to September 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In July 2009, the Veteran appeared at the RO and testified at a hearing before the undersigned; a transcript of that hearing is of record.  

In May 2010, the Board remanded the case to the RO for additional development.  Thereafter, the RO in an April 2011 rating decision granted a 50 percent rating for PTSD, effective August 7, 2009.  In April 2014, the Board remanded the case to the RO again for additional development.  In a September 2014 rating decision, the RO granted a 50 percent rating for PTSD effective April 11, 2007, and a 70 percent rating effective June 24, 2014.  The Veteran continued his appeal for a higher rating.  

In addition to the PTSD claim,  the Board finds that the issue of entitlement to a TDIU has been raised by the record.  For example, the Veteran has stated that he quit working after assaulting a customer, and a VA examiner in June 2014 has found that the Veteran's PTSD affected his ability to work.  A TDIU claim, either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board finds that the issue of entitlement to a TDIU is properly on appeal and will be addressed in the decision herein below.  

The Board notes that since the most recent supplemental statement of the case was issued, additional VA treatment records have been added to the claims file, without the Veteran's waiver of initial RO review of the evidence in accordance with 38 C.F.R. § 20.1304(c).  Nevertheless, as the records are not pertinent to the Veteran's increased rating claim, the Board may proceed to adjudicate the appeal.  Id.

The issue of entitlement to a higher rating for coronary artery disease was raised by the Veteran in a June 2015 statement but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it; it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  From the effective date of service connection to June 24, 2014, the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, but his symptoms do not more nearly approximate disability analogous to total occupational and social impairment.

2.  For the period from June 24, 2014, the Veteran's PTSD has not been productive of total occupational and social impairment.  

3.  For the period from March 31, 2011, the Veteran's service-connected disabilities, including PTSD and coronary artery disease, render him unable to follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, and no higher, prior to June 24, 2014 for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an initial rating in excess of 70 percent from June 24, 2014 for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a TDIU from March 31, 2011 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a), 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  

As to the claim of entitlement to a TDIU, that claim has been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

As to the claim for a higher initial rating for PTSD, it is noted that because the January 2008 rating decision granted the Veteran's underlying claim of entitlement to service connection for PTSD, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2015).  

As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," sets forth the relevant diagnostic code (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The appellant was thus informed of what was needed not only to meet the criteria for the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to obtain a higher rating for the service-connected disability at issue.

VA's duty to assist has also been satisfied.  VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b) and (c).  The Veteran's service treatment records and VA medical records have been obtained, to include VA treatment records from January 2014 in accordance with the directives of the April 2014 Board remand.  Further, private medical records identified by the Veteran have been obtained, to the extent possible, and the Veteran's Social Security Administration records have been associated with the file in compliance with the April 2014 Board remand directives.  The Veteran has not referenced any outstanding records for the VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  The RO provided the Veteran appropriate VA examinations in May 2010, August 2010, and June 2014.  The examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The Veteran has not reported receiving any recent treatment specifically for his disability, and there are no records suggesting that his disability has increased in severity since his June 2014 VA examination.  In other words, there is no objective evidence indicating that there has been a material change in the severity of the PTSD since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and provide findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  38 C.F.R. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under 38 C.F.R. § 4.130, DC 9411 (2015).  The VA's Rating Schedule formula for mental disorders reads, in pertinent part, as follows:

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from anxiety disorders, such as PTSD, under 38 C.F.R. § 4.130 is not restricted to those symptoms listed in the rating criteria.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)) (DSM-IV).  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  See also QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994). 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. §4.126(a) (2015). 

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board assesses the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

Period Prior to June 24, 2014

In this case, the RO granted the Veteran's claim for service connection for PTSD effective April 11, 2007.  As such, the period on appeal is from the date that service connection was established.  For the reasons discussed below, the Board finds that from the date service connection was established in April 2007 until June 24, 2014, an initial rating of 70 percent is warranted.  

A November 2007 VA treatment record reflects that the Veteran had dysthymia and PTSD.  He endorsed avoidance of people, movies, and anything about war.  He endorsed chronic suicidal ideation.  He reported a history of 3 suicide attempts, most recently in 1986.  He had a history of a depressed mood since returning from Vietnam, and was unable to express the last time he was happy and found enjoyment.  He continued to hunt.  The Veteran had a GAF score of 55.

An April 2008 VA treatment record indicates that the Veteran reported he was "ill, on edge all the time, quick to get mad" over the last 2 to 3 weeks.  He reported that he was taking Seroquel 50 mg, and continued to have nightmares at night, sleeping 4 to 5 hours.  He noted increasing hyperstartle response.  He dreaded going to work, although he used to enjoy it.  He continued to have feelings of paranoia and continued to isolate.  On examination, he was better groomed.  He had no tix/tremors/dystonias, and no psychomotor agitation or slowing.  Speech was of a normal rate/volume/articulation.  His mood was anxious.  His affect was congruent and dysthymic, although he did smile on occasion.  His thought process was linear, logical, and goal-directed.  He reported chronic suicidal ideation with no current plan or intent.  He denied having homicidal ideation or hallucinations.  There were no apparent delusions.  Insight and judgment were fair.  He had a GAF score of 55.

At the July 2009 Board hearing, the Veteran testified that he could hardly work anymore.  He stated that he had to go in early in the morning and leave after people started coming in.  He stated that he did not have any friends and had five failed marriages.  He stated that he stayed away from people and would go fishing or hunting by himself.  The Veteran did not report having panic attacks.  He stated that he did not have a good memory.  He testified that he had nightmares. 

A February 2010 VA examination report reflects that the Veteran had a diagnosis of PTSD.  The Veteran reported that he avoided triggers and experienced anxiety in public and at home.  He slept an estimated 2 to 3 hours per night, and that pain symptoms interfered with sleep.  He experienced nightmares "pretty often."  The Veteran denied hypervigilance but said he did not go into places where he did not feel safe.  He was highly reclusive and went into public only during off-peak hours.  He complained of an exaggerated startle response.  

The Veteran described being in a persistent low mood.  He also described a pattern of anhedonia.  He often struggled with motivation and energy.  He reported regular tearfulness.  Self-care and hygiene were maintained.  Appetite was low.  He reported daily suicidal ideation and a distant history of at least one attempt, but he denied plan or intent in recent years.  He reported unusual perceptual disturbances which may represent hallucinations.  The Veteran had a GAF score of 55.  The February 2010 VA examiner noted that the Veteran had symptoms of PTSD and depression that overlapped.  His intrusive daytime memories and nightmares were, however, clearly associated with his PTSD.

A May 2010 VA examination report reflects that the Veteran was taking an anti-depressant for his PTSD.  He had been married five times and was last married seven years ago.  He had five kids and grandkids, but was hardly in touch with them.  The Veteran was a recluse.  He stayed confined to his home and strolled around his property.  He went to Walmart at night when no one was around as he could tolerate a crowd.  He did not report having any activities or leisure pursuits other than hunting for food for the rest of the year.  He did not have a history of suicide attempts.  He reported that 7 months previously he quit working as an auto mechanic after assaulting a customer.  The report reflects that he quit working due to PTSD, specifically due to irritability.  On examination, he was appropriately dressed.  He was tense.  His speech was unremarkable, attitude cooperative, and affect was restricted.  His mood was anxious and dysphoric.  The Veteran had short attention span disturbance.  He was intact to person, time and place.  His thought process was unremarkable.  He had preoccupation with one or two topics.  The Veteran reported having recurring nightmares that interfered with his sleep.  He did not report having hallucinations.  He did not have inappropriate behavior, or obsessive/ritualistic behavior.  The Veteran did not have panic attacks, homicidal thoughts, or suicidal thoughts.  His impulse control was poor.  He was able to maintain minimum personal hygiene.  Remote memory was normal, recent memory was moderately impaired, and immediate memory was normal.  The Veteran had persistent symptoms of re-experiencing the traumatic event, avoidance of stimuli associated with the trauma, and persistent symptoms of increased arousal.  The Veteran reported that he had retired 7 months previously after assaulting a customer.  He gave his 21-year old business to his step-son.

A May 2010 VA treatment record indicates the Veteran's PTSD symptoms have progressively worsened.  He endorsed avoidance of people, movies, and anything about war.  He endorsed chronic suicidal ideation.  He had marijuana dependence.  On examination, his cognition was grossly intact.  He reported subjective impairment.  There were no tics/tremors/ dystonias.  Speech was of normal rate/volume/articulation.  His affected was less restricted.  His thought process was linear, logical, and goal-directed.  He had chronic suicidal ideation without true intent to harm self.  Fleeting thoughts of wanting to hurt those around him contributed to his worsened isolation.  He had audio hallucinations in the form of nonsensical voices, but no visual hallucinations.  His insight and judgment was fair.  His GAF score was 52-53.

A March 2011 VA treatment record indicates that after being admitted for heart pain, the Veteran became very tearful on multiple occasions when discussing his current health situation.  He endorsed sad mood frequently, poor sleep with middle of the night awakening and early morning awakening, diminished interest, decreased energy and impaired concentration.  His suicidal thoughts were intermittent.  He endorsed nightmares, flashbacks, avoidance of TV shows, movies and crowds, as well as hypervigilance and easy startle responses.  On examination, cognition was grossly intact, he had no tics/tremors/dystonias.  Speech was a normal rate/low volume/articulation.  His affect was quite restricted, almost blunted.  Thought process was linear, logical, goal-directed and insight and judgment were fair.  The Veteran had chronic suicidal ideation without true intent to harm self.  He denied hallucinations at that time.  His GAF score was 52-53.

A June 2012 private psychological evaluation report prepared in connection with a Social Security disability claim reflects that the Veteran reported having difficulty sleeping and nightmares.  He indicated he was irritated when he heard people talking constantly.  The examiner noted that the Veteran stuttered and stammered, but his speech was clear and easy to understand.  There was no indication of significant cognitive disorganization in areas of speech, thought, or calculation.  His responses were relevant and on task.  There was no irritability or hostility.  He did not report bizarre, extreme, or unusual symptoms.  There was no indication he was hallucinating or delusionally responding to ideas of references . There was no indication of grossly disorganized behavior.  He reported intermittent passive suicidal ideation, but denied any current suicidal ideation, plan, or intent.  There was no indication of homicidal ideation, plan, or intent.  There was no indication of mania, hypomania, grandiosity, flight of ideas or distractibility.  His social skills and communication skills were good.  The Veteran did not describe panic attacks or specific phobias.  There were no reports of obsessive thoughts or compulsive behaviors.  Memory was intact.  The Veteran was able to make change, pay bills, manage a bank account, and make financial decisions.  He was able to engage in activities of daily living.  The examiner found that psychologically and cognitively, the Veteran was able to sustain work-related activities.  The examiner assigned a GAF score of 70.  The Veteran reported he stopped working due to his heart problem.

An April 2014 VA treatment record indicates that the Veteran was well groomed, alert and oriented, and had a friendly/cooperative/attentive attitude.  His thought process and content were within normal limits, as was insight and judgment.  He reported that he gave up the business of being a car mechanic to his son as he was no longer able to work.  He was isolated, although he reported that he spent some months out of the year to assist with the care of his mother in another state.  He was able to care for his own daily living needs as well.  He denied that he was close to any of his children.  He complained of a decrease in memory.  The impression was PTSD, impaired cognition, and depressive disorder; the GAF score was 45.  The Veteran was referred for neuropsychological evaluation in June 2014, related to memory complaints.  He was alert and oriented.  Speech fluency was within normal limits.  Thought process was linear and goal-directed.  There was no evidence of hallucinations or delusions.  Insight and judgment were fair.  The diagnoses were chronic major depressive disorder, PTSD, and mild cognitive impairment versus early onset dementia; the GAF score was 55.

Based on the evidence of record, the Board finds that the Veteran is entitled to an initial rating of 70 percent for PTSD for the period prior to June 24, 2014.  The Board finds that the evidence demonstrates that the Veteran's symptoms approximate occupational and social impairment with deficiencies in most areas.  The VA treatment records reflect that he consistently expressed having suicidal ideation throughout the period prior to June 24, 2014.  The May 2010 VA treatment record noted that he had fleeting thoughts of wanting to hurt those around him.  He also reported having audio hallucinations in the form of nonsensical voices in May 2010.

Moreover, during the period prior to June 24, 2014, the Veteran reported having near-continuous depression.  The November 2007 VA treatment noted the Veteran was unable to express the last time he was happy and found enjoyment.  The Veteran also consistently reported being isolated, and that he avoided people.  He testified at the July 2009 Board hearing that he had no friends and could hardly work because he avoided people, going in early and working late.  The February 2010 and May 2010 VA examination reports noted that he would only go into public during off-peak hours.  The May 2010 VA examination report also noted that the Veteran quit working due to PTSD after he assaulted a customer.

The evidence shows the Veteran consistently reported having serious symptoms of PTSD including nightmares, flashbacks, poor sleep, and hypervigilance.  See e.g. March 2011 VA treatment record and June 2012 private psychological examination report.  The Veteran's GAF scores generally ranged from 52 to 55, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Although there was a GAF score of 70, to indicate mild symptoms on one occasion, the Board finds the Veteran's symptoms are generally consistent with the criteria contemplated for a 70 percent rating for PTSD.

In short, the Board finds the Veteran's overall symptoms are consistent with occupational and social impairment with deficiencies in most areas.  The Veteran had symptoms of suicidal ideation, near-continuous depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, difficulty in adapting to stressful circumstances (including work), and an inability to establish and maintain effective relationships.  These symptoms, particularly the depression, suicidal ideation, and isolative behavior, typify the criteria contemplated for a 70 percent rating under DC 9411 and are of such severity and frequency to support the assignment of the higher rating.  The Veteran also reported having memory problems, poor sleep, and nightmares.  Accordingly, the Board finds that an initial rating of 70 percent is warranted prior to June 24, 2014.

The Board also finds that the Veteran's disability does not meet the criteria for a 100 percent rating prior to June 24, 2014.  That is, the evidence does not show that his symptoms of PTSD are of such type, frequency, and severity as to cause total occupational and social impairment.  The Veteran was able to maintain employment during some years of the period prior to June 24, 2014.  He also maintained self-care and hygiene.  He was able to live independently, including going shopping, even if he shopped during times when no one was around.  See May 2010 VA examination report.  Although the Veteran reported having audio hallucinations in May 2010, the other evidence of record shows that he denied having audio or visual hallucinations.  See, e.g. May 2010 VA examination report.  The May 2010 VA examination report indicates the Veteran did not have obsessive/ritualistic behavior or panic attacks.  The Veteran's remote and immediate memory was normal, although his recent memory was moderately impaired.  The evidence also shows that his speech was consistently unremarkable, his insight and judgment were fair, and his thought process was linear, logical, and goal-directed.  Further, he was oriented times three, and his cognition was intact.  He was able to make financial decisions for himself.  In the judgment of the Board, such symptoms do not approximate those, in terms of type, frequency, and severity, contemplated for a 100 percent rating:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  

In conclusion, the Board finds the evidence demonstrates that the Veteran's PTSD symptoms approximate the criteria for a 70 percent rating, but no higher, for PTSD, prior to June 24, 2014.

Peroid After June 24, 2014

The Veteran asserts that he is entitled to a rating in excess of 70 percent from June 24, 2014.  For similar reasons asserted herein above for determining that symptoms do not approximate those contemplated for a 100 percent rating, the Board finds that a higher rating is not warranted.

A June 2014 VA examination report reflects that the Veteran had diagnoses of PTSD and major depressive disorder.  The VA examiner noted that the symptoms of the disabilities overlapped and could not be fully differentiated, and that they caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The report also reflects that the Veteran remained reclusive, and that he lived alone and generally confined himself to the home.  He reported that he has three biological children and one step-child (all adults), but that they have limited contact.  He called his mother every day out of a sense of obligation, and reported that his mother carried most of the conversation.  He reported having no contact with other family members.  He denied having friendships.  He maintained his home independently.  He did his own shopping, but trips were infrequent and at off-peak hours.  He reported his last trip to the store was 2 months ago.

The examiner noted that the Veteran's functioning was meaningfully impaired by his Axis I diagnoses.  Psychosocial functioning was in the poor range.  Occupational functioning was in the fair range.  The examiner found the Veteran was not precluded from work by his psychological symptoms.  However, he could only function in a limited set of work positions (i.e., jobs that allowed him to work at his own pace with little to no contact with others).  The examiner noted that the Veteran's occupational functioning had been further eroded by his length of time out of the workforce, and stated it was unlikely he could find or keep work in the competitive workforce without external supports.  On any job he would be vulnerable to poor social interaction, low productivity, and absenteeism.

The Veteran denied having periods of contentment, happiness, or marked sadness.  He reported chronic worry.  The Veteran retained motivation for hobbies, but lacked energy for chores.  Self-care was maintained although it felt burdensome.  He could not identify positive personal qualities and felt hopeless.  Appetite was low.  He endorsed occasional passive suicidal ideation, but denied any recent history of urges, plan or intent.  He endorsed an apathy toward death.  He continued to endorse likely hallucinations of talking.  He sometimes saw movement though his windows.  The examiner noted that the Veteran endorsed symptoms of PTSD consistent with what was noted in the previous exam.  Intrusive symptoms were more regular and continued to evoke guilt and "horrible" feelings.  The VA examiner noted that the Veteran was markedly reclusive, which insulated him from many triggers and minimized the changes for temper issues.

The VA examination report indicates the Veteran had recurrent, involuntary, and intrusive distressing memories of the traumatic event, recurrent distressing dreams, and intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The Veteran had symptoms of avoidance, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, and a persistent inability to experience positive emotions.  The Veteran had symptoms of hypervigilance, exaggerated startle response, problems with concentration, and sleep disturbance.  He also had a depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work like setting, an inability to establish and maintain effective relationships, and suicidal ideation.

The June 2014 VA examiner noted that the mental status examination is consistent with a recent neuropsychological report.  Affect was restricted.  The Veteran had limited insight into internal states.  He stuttered intermittently, but speech was otherwise within normal limits.  He had an adequate fund of knowledge.  Responses were coherent and relevant if sparse.  Activity level was within normal limits without agitations/retardation.  The examiner noted the Veteran was capable of managing his financial affairs.

Based on a review of the evidence for the period from June 24, 2014, the Board finds that the Veteran's PTSD symptoms are most consistent with a finding of occupational and social impairment with deficiencies in most areas, which warrants a 70 percent rating and no higher.  The June 2014 VA examiner found that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The VA examination report reflects that the Veteran had limited contact with other people, including his own mother and adult children.  He denied having any friendships.  He reported infrequent shopping trips at off-peak hours.  The Veteran had occasional suicidal ideation.  On examination, although he had a restricted affect and stuttered intermittently, he had an adequate fund of knowledge and his responses were coherent.  His memory loss was mild, and he was noted to have difficulty in establishing and maintaining effective work and social relationships as well as an inability to establish and maintain effective relationships.  The VA examiner found the Veteran's psychosocial functioning was in the poor range.  In the judgment of the Board, these symptoms clearly cause occupational and social impairment with deficiencies in most areas, and the initial rating of 70 percent assigned by the RO is appropriate for the period from June 24, 2014.

Further, the Board finds that the preponderance of the evidence is against a finding that the Veteran's PTSD warrants a 100 percent rating for this period.  The symptoms, in terms of type, frequency, and severity, do not approximate total occupational and social impairment.  Although the Veteran reported having likely audio and visual hallucinations, which are consistent with the criteria for a 100 percent rating, examination of all of his symptoms from June 24, 2014 shows that they are more consistent with a 70 percent rating.  For example, the Veteran retained his motivation for hobbies, and he maintained self-care.  He was able to maintain his home independently and do his own shopping.  He was also capable of managing his financial affairs.  The accomplishment of such activities would not be expected of one who was evaluated as 100 percent disabling under DC 9411, which contemplates a disability picture of an individual requiring intermittent if not continual supervision.  Moreover, the Veteran did not have symptoms of gross impairment in thought process or communications, grossly inappropriate behavior, an intermittent inability to perform activities of daily living, or disorientation to time or place.  He was noted to have only mild memory loss at the June 2014 VA examination.  Despite the serious impairment from PTSD symptoms, caused in large part by possible hallucinations, occasional suicidal ideation, and isolative behavior, the Board finds that the preponderance of the evidence is against the claim for a higher rating from June 24, 2014.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1)  in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115   (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009).

In this case, comparing the Veteran's disability level and the symptomatology of his PTSD to the Rating Schedule, the degree of disability manifested by the various complaints discussed in the decision above is wholly encompassed or covered by the Rating Schedule, which provide for a higher rating for more severe symptoms or related symptoms.  For example, the nature and extent of the Veteran's symptoms for PTSD (i.e., his depression, social isolation and avoidance behaviors, suicidal ideation, sleep impairment, nightmares, impaired impulse control, hallucination at times, mild memory loss) are contemplated within - while not all specifically noted in -the rating schedule for evaluating mental disabilities.  In other words, the Veteran does not experience any symptomatology of his PTSD that is not already encompassed or covered in the Rating Schedule. 

In light of the foregoing, the Board finds that the assigned schedular rating is adequate and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1) for PTSD. 

IV.  TDIU

As discussed in the introduction, the Board finds that the issue of entitlement to a TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  After consideration of the evidence, the Board finds that the Veteran is entitled to a TDIU.

TDIU is granted where service-connected disabilities are so severe that it is impossible for the Veteran to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340 , 3.341, 4.16.  The central inquiry is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration is given to the Veteran's level of education, special training, and previous work experience.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. §§ 3.341, 4.16, 4.19.

A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

The Veteran's service-connected disabilities are as follows:  PTSD, rated as 70 percent disabling from the effective date of service connection in April 2007, in accordance with this decision; coronary artery disease status post myocardial infarction, rated as 100 percent disabling from March 31, 2011, 30 percent disabling from July 1, 2011, and as 60 percent disabling from October 14, 2011; tinnitus, rated as 10 percent disabling from September 22, 2008; hearing loss, rated as noncompensable from April 11, 2007; and malaria, rated as noncompensable from April 11, 2007.  Thus, the Veteran meets the schedular schedular criteria for a TDIU.  38 C.F.R. § 4.16(a). 

Records from the Social Security Administration indicate that the Veteran was awarded Social Security disability benefits due to ischemic heart disease and affective/mood disorders.  The date the disability began was listed as March 28, 2011.  While the Social Security Administration's determination is not binding on the Board, it has probative value in this case. 

A January 2014 VA examination report reflects that the Veteran's service-connected coronary artery disease impacted his ability to work because mild exertion promotes dyspnea and chest pain.  The report also indicates the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work.  The examiner found that the Veteran was not necessarily precluded from work by his psychological symptoms, but that he could only function within a narrow set of parameters (i.e., jobs that allowed him to work at his own pace with little to no contact with others); the VA examiner found it to be unlikely the Veteran could find or keep work in the competitive workforce without external supports.  Further, on any job he would be vulnerable to poor social interaction, low productivity, and absenteeism.  In the view of the Board, these restrictions are not conducive to, or suggestive of, gainful employment.  

The evidence shows that the Veteran's primary work experience is as an auto mechanic.  His service-connected coronary artery disease directly affects his ability to work in a physical job as exertion causes dyspnea and chest pain.  The January 2014 VA examination report indicates the Veteran's ability to work with people, as would be expected of an auto mechanic to some degree, is impaired by his PTSD.

The evidence of record also indicates the Veteran owned his own auto repair garage for 21 years.  He completed 11 years of education (a June 2012 private report prepared for Social Security disability purposes notes that he dropped out of the 11th grade to join the Army, and never earned his GED).  At the May 2010 VA examination, the Veteran reported that he quit working as an auto mechanic 7 months earlier after assaulting a customer.  However, in connection with his claim for Social Security disability benefits, the Veteran indicated on a June 2012 private psychological examination that he was self-employed as an auto mechanic and that he had turned his garage over to his son after he suffered a heart attack the previous year.  On his application for Social Security benefits, he stated that he was an auto mechanic from 1990 to March 28, 2011, working 10 hours per day for 5 days a week.  Therefore, the Veteran has given conflicting evidence about when he stopped working and the reasons for quitting.  In any case, it appears that his employment ended due to impairment caused by symptom manifestations of his service-connected PTSD, service-connected heart disease, or some combination of both, and that he is no longer able to work as an auto mechanic.  Further, his impairment, coupled with his limited educational background and occupational experience, essentially prevents him from securing any further gainful employment.  

Therefore, in the judgment of the Board, the evidence as discussed above demonstrates that from March 31, 2011 - which is the date service connection was established for coronary artery disease status post myocardial infarction - the Veteran was unable to secure and follow substantially gainful employment due to his service-connected disabilities, particularly his PTSD and coronary artery disease.  Accordingly, TDIU is granted from March 31, 2011.


ORDER

Entitlement to an initial rating of 70 percent, but no higher, before June 24, 2014, for PTSD, is granted.

Entitlement to an initial rating in excess of 70 percent from June 24, 2014, for PTSD, is denied.

Entitlement to a TDIU beginning March 31, 2011 is granted.



____________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


